

116 S1448 IS: Safer Prescribing of Controlled Substances Act
U.S. Senate
2019-05-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1448IN THE SENATE OF THE UNITED STATESMay 14, 2019Mr. Markey (for himself, Mr. Braun, and Mr. Manchin) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo require certain practitioners authorized to prescribe controlled substances to complete
 continuing education.1.Short titleThis Act may be cited as the Safer Prescribing of Controlled Substances Act.2.Continuing education requirements for certain practitioners prescribing controlled substancesSection 303 of the Controlled Substances Act (21 U.S.C. 823) is amended—(1)in subsection (f), in the matter preceding paragraph (1), by striking The Attorney General shall register and inserting Subject to subsection (k), the Attorney General shall register;(2)by redesignating subsection (k) as subsection (l); and(3)by inserting after subsection (j) the following:(k)(1)In this subsection, the term covered practitioner means a practitioner that is not a hospital, pharmacy, or veterinarian.(2)As a condition of granting or renewing the registration of a covered practitioner under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V, the Attorney General shall require the covered practitioner to complete training through accredited continuing prescriber education that the Secretary of Health and Human Services determines meets the requirements under paragraph (3), unless the covered practitioner meets the conditions described in paragraph (6).(3)The training provided for purposes of paragraph (2) shall, at a minimum, expose covered practitioners to—(A)best practices for pain management, including responsible prescribing of pain medications, alternatives to prescribing controlled substances and other alternative therapies to decrease the use of opioids;(B)tools to manage adherence and diversion of controlled substances, including prescription drug monitoring programs, drug screening, informed consent, overdose education, and the use of opioid overdose antagonists; and(C)best practices for substance use disorder treatment, including methods for diagnosing, treating, and managing a substance use disorder, including the use of medications approved by the Food and Drug Administration and evidence-based nonpharmacological therapies, and linking patients to evidence-based treatment for substance use disorders.(4)The Substance Abuse and Mental Health Services Administration shall establish or support the establishment of not less than 1 training module that meets the requirements under paragraph (3) that is provided—(A)to any covered practitioner registered or applying for a registration under this part to dispense, or conduct research with, controlled substances in schedule II, III, IV, or V;(B)online; and(C)free of charge.(5)The Secretary of Health and Human Services shall establish, maintain, and periodically update a publically available database providing information relating to training modules that meet the requirements under paragraph (3).(6)A covered practitioner shall be deemed as completing the training described in paragraph (2) if the covered practitioner completes accredited continuing prescriber education, that—(A)is required, as a condition of State practice licensure, to fulfill mandated training or education related to best practices in pain management and substance use disorder treatment, that is substantially similar to the requirements described in paragraph (3); or(B)is required, as a condition of maintaining a board certification recognized by the appropriate board certification organizations for the covered prescriber to fulfill mandated training or education related to best practices in pain management and substance use disorder treatment, that is substantially similar to the requirement described in paragraph (3).(7)Not later than 5 years after the date of enactment of the Safer Prescribing of Controlled Substances Act, the Secretary of Health and Human Services shall evaluate, and make publically available a report describing, how exposure to the training required under this subsection has changed prescribing patterns of controlled substances..